                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

RICHARD SILEO,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-489-FtM-38MRM

NATIONAL VAN LINES,

                Defendant.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendant National Van Lines, Inc.’s Motion to Dismiss and

Motion to Strike (Doc. 2) and Plaintiff Richard Sileo’s response (Doc. 16). Sileo hired

National Van to move his furniture and belongings from New York to Florida. Sileo now

sues National Van for negligence and conversion because of damage sustained to his

property during the move. This case was in state court until National Van removed it here

because the Carmack Amendment to the Interstate Commerce Act govern Sileo’s claims.

(Doc. 1). National Van then moved to dismiss the Complaint arguing the Carmack

Amendment’s remedies preempt Sileo’s state law claims. Sileo does not oppose the

motion and requests the Court dismiss the Complaint with leave to amend. (Doc. 16).

After considering the record and the applicable law, the Court finds good cause to allow

Sileo leave to amend his pleading. The Court thus grants National Van’s motion.



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      (1) Defendant National Van Lines, Inc.’s Motion to Dismiss and Motion to Strike

         (Doc. 2) is GRANTED.       The Complaint (Doc. 4) is dismissed without

         prejudice.

      (2) Plaintiff Richard Sileo may file an amended complaint on or before September

         8, 2019.

      DONE and ORDERED in Fort Myers, Florida on this 22nd day of August 2019.




Copies: All Parties of Record




                                          2
